         Case 1:10-cv-01168-ER-PED Document 176 Filed 10/05/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KIAN DANIEL KHATIBI,
                                Plaintiff,

                      – against –
                                                                        ORDER
STEPHEN BONURA, ROBERT MAZZEI,                                      10 Civ. 1168 (ER)
THE VILLAGE OF PLEASANTVILLE, and
THE VILLAGE OF PLEASANTVILLE
POLICE DEPARTMENT,
                    Defendants.


Ramos, D.J.:

         The Court having been advised that all claims asserted herein have been settled, it is

ORDERED, that the above-entitled action be and hereby is discontinued, without costs to either

party, subject to reopening should the settlement not be consummated within thirty (30) days of

the date hereof. Accordingly, the conference scheduled for October 7, 2020 at 10:30 am is

cancelled.

         Any application to reopen must be filed within thirty (30) days of this Order; any

application to reopen filed thereafter may be denied solely on that basis.


         SO ORDERED.


Dated:     October 5, 2020
           New York, New York
                                                                    Edgardo Ramos, U.S.D.J.
